Sedgwick, J.
The plaintiff brought this action in the district court for Frontier county to enjoin the opening of a street across lands which he claimed to own in the village of Ourtis. The petition and summons named as the sole defendant “The Village Board of Ourtis, Frontier County, Nebraska.” An answer was filed in that name, and the cause was tried and judgment entered against the defendant named, granting the injunction as prayed. Afterwards an appeal was taken to this court in the name of “The Village Board of Curtis, Frontier County, Nebraska.” In behalf of the appellant a brief was filed in which it was contended that, there being no defendant in the case, the whole proceedings are a nullity, and Barbour v. Al*126bany Lodge, 73 Ga. 474, was cited, in which it was said: “No person being sued, no case was in court, and there was nothing to amend by.” The plaintiff in the case filed a brief in which it is not seriously contended that an action can be maintained without a defendant, and no argument is advanced attempting to show that the defendant named here is a person or entity known to the law. The case of Wabash Electric Co. v. City of Wymore, 60 Neb. 199, is cited, in which it is held that, under some circumstances, an action may be maintained against a city or village and, under others, an action may be maintained against individuals who are members of the governing authorities of the city or village. The plaintiff in the brief accepts the contention made against the validity of the action, and answers it by saying that if there was no defendant there could, be no appeal, and that by taking the appeal it is necessarily asserted that there is a defendant. There was fio attempt or offer in any of the proceedings to bring in any party defendant, known to the law as an entity competent to sue and be sued, and, as we understand the briefs, the parties are substantially agreed that there is no judgment entered in the court below binding upon any person known to the law, and that there is no cause pending in this court between two persons or parties that are known to the law and competent on the one hand to sue and on the other to be sued.
Under those circumstances there is nothing for this court to do but dismiss the appeal, which is accordingly done.
Dismissed.